Citation Nr: 1723204	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  04-38 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a generalized right arm disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In January 2008, the Veteran testified before a Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

In June 2016, the Board denied the issue of service connection for a generalized right arm disorder.  Thereafter, the Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a November 2016 Joint Motion for Partial Remand (JMR) to vacate and remand the Board's decision on the issue of service connection for a generalized right arm disorder.

It is noted that the Board sent a letter dated in February 2017 to the Veteran and his representative at that time (Disabled American Veteran), which informed him that the VLJ who presided over his January 2008 hearing was no longer employed with the Board and affording him an opportunity for another hearing.  As no response was received, the Board presumes that the Veteran does not want another hearing in this appeal.  See BVA Letter (February 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In view of the recent JMR, the Board finds that remand for a VA examination is necessary to decide the claim.  See Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  The Veteran avers that he has a right arm condition, claimed as sensitivity from elbow to shoulder, related to service.  The JMR noted that the Veteran was competent to report his right arm symptoms and that, consistent with Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), there was evidence "indicating that the disability maybe associated with service."  See CAVC Decision - JMR at 3 (November 2016).

The Veteran is reminded that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, although the Veteran may have arm symptoms, without underlying pathology, this is not a disability within the meaning of the applicable legislation.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).  As remand is required, the Veteran should provide any medical evidence in his possession that supports the presence of disability attributable to active military service, or provide VA with authorization to obtain such evidence.  The duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide any favorable medical evidence in his possession, to include medical evidence of pathology underlying his current right arm symptoms, or that he complete the necessary authorization to allow VA to obtain that medical evidence on his behalf.  The AOJ should request that the Veteran clarify his theory of entitlement (i.e. Does he believe that he has right arm disability directly related to service, that had its onset in service, that is related to service-connected disability, or that is related to VA treatment/care).

2.  The Veteran should be scheduled for a VA examination by a physician to evaluate the claimed right arm condition, described as sensitivity from elbow to shoulder.  A complete medical history should be obtained and all appropriate tests/studies conducted.  The claims file must be reviewed and the review noted in the report.  The examiner should address the following:

(a)  Is there a diagnosed or identifiable underlying malady or condition to account for the Veteran's symptoms?  Please, explain.

(b)  If any chronic disability of the right arm is shown during this appeal, the examiner should opine on whether it is as likely as not (50 percent or greater probability) proximately due to disease or injury incurred in or aggravated by active military service.

(c)  The examiner should address any theory of causation presented by the Veteran.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.
3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




